DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beacon frame transmitting unit; authentication unit; association unit” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For instance, 200 in FIG. 2 of the specification with respect to an exemplary device (station authentication apparatus) housing said units. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15-16, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2008/0089311 A1) in view of Shin (WO 2009/078519 A1) and Wang (US 2015/0003358 A1).

Regarding claim 1, Roy discloses: A station authentication apparatus for registration, comprising: 
a beacon frame transmitting unit that transmits a beacon frame to a plurality of stations, 
Refer to at least [0025]-[0027] of Roy with respect to a network of nodes comprising network nodes and access nodes.
Refer to at least [0034], [0039]-[0040], and [0062]-[0071] of Roy with respect to a beacon and superframe associated with 802.11 and CSMA/CA.
Refer to at least [0057] of Roy with respect to an access node transmitting the beacon.
an association unit that:
receives an association request frame, or
transmits an authentication response frame and an association response frame to each of the stations in a second method, 
Refer to at least [0035] and [0039]-[0040] of Roy with respect to TDMA.
Refer to at least [0057]-[0058] of Roy with respect to a network node associating with the access node responsive to obtaining the beacon.
wherein the beacon frame includes information on beacon interval, beacon period, and association identification of a registered station using a T- slot.
Refer to at least FIG. 5-6 and [0062]-[0071] of Roy with respect to information carried within the beacon and superframe. 
Refer to at least [0037], [0063], and [0092] of Roy with respect to the beacon and superframe including a slot duration, a number of slots required, and desired time epochs for slot durations. 
Roy discusses 802.11 and CSMA/TDMA capabilities, but does not appear to explicitly disclose: Internet of Things (loT); an authentication unit that receives an authentication request frame from the plurality of stations in a first method; wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein the second method is slotted Time Division Multiple Access (slotted-TDMA);  wherein the beacon frame includes information on beacon interval, beacon period, authentication control threshold value, Medium Access Control (MAC) address for a non-registered station, and association identification of a registered station using a T- slot, a slotted-CSMA/CA period, a beginning of the slotted-CSMA/CA period, number of total slotted-CSMA/CA slots (C-slots), and duration of each C-slot. However, Roy in view of Shin discloses: Internet of Things (loT); wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein the second method is Time Division Multiple Access (TDMA);
Refer to at least FIG. 1 and [23]-[25] of Shin with respect to a wireless sensor network.
Refer to at least FIG. 2 and [33]-[34] of Shin with respect to blocks comprising CSMA/CA and TDMA.
wherein the beacon frame includes information on a slotted-CSMA/CA period, a beginning of the slotted-CSMA/CA period, number of total slotted-CSMA/CA slots (C-slots), and duration of each C-slot. 
Refer to at least FIG. 4-7 and [48]-[66] of Shin with respect to its beacon frame having superframe structure info, superframe allocation info, and slot allocation info; said info including slots assigned for the CSMA/CA and TDMA blocks. 
Further, Roy-Shin in view of Wang discloses: an authentication unit that receives an authentication request frame from the plurality of stations in a first method; wherein the beacon frame includes information on authentication control threshold value, Medium Access Control (MAC) address for a non-registered station.
Refer to at least [0094]-[0095] of Wang with respect to an authentication request, authentication control value, and MAC.
The teachings of Roy, Shin, and Wang concern CSMA / TDMA protocols, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy to include a CSMA and TDMA period for at least the reasons discussed in [0007] of US 2016/002934 A1(i.e., increased efficiency).

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning CSMA, TDMA, and the beacon / superframe).

Regarding claim 6, it is rejected for substantially the same reasons as claim 3 above, and further in view of at least FIG. 9 and TABLE 1 of Roy.

Regarding independent claim 7, it is rejected for substantially the same reasons as independent claim 1 above (i.e., the citations and the obviousness rationale).

Regarding claim 9, it is rejected for substantially the same reasons as claim 3 above.

Regarding independent claim 12, it is rejected for substantially the same reasons as independent claim 1 above (i.e., the citations and the obviousness rationale).

Regarding claim 13, it is rejected for substantially the same reasons as claims 2-3 above.

Regarding claim 15, it is rejected for substantially the same reasons as claim 1 above.

Regarding claim 4, Roy-Shin-Wang discloses: wherein the beacon frame transmitting unit increments or initializes the authentication control threshold value under a predetermined condition based on management queue size of the station authentication apparatus and number of successful authentications and/or associations in a previous beacon interval. 
Refer to at least [0086] and [0094] of Wang with respect to an authentication control threshold value generated by an AP. The value may be sent via beacon signal.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 5, it is rejected for substantially the same reasons as claim 4 above (i.e., the citations and obviousness rationale).

Regarding claims 10-11, they are substantially similar to claims 4-5 above, and are therefore likewise rejected.

Regarding claims 16 and 18-19, they are rejected for substantially the same reasons as claims 4-5 above (i.e., the citations and obviousness rationale).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Shin-Wang as applied to claims 1, 3-6, 9-13, 15-16, and 18-19 above, and further in view of Yoshizawa (US 2012/0099559 A1).

Regarding claim 14, Roy-Shin-Wang does not disclose: before the transmission of the beacon frame, comprising adaptively adjusting duration of the slotted-CSMA/CA period and duration of the slotted-TDMA period, wherein the adjustment comprises: setting a current slotted-CSMA/CA period under a predetermined condition; and setting a current slotted-TDMA period by subtracting the current slotted-CSMA/CA period and the beacon period from the beacon interval. However, Roy-Shin-Wang in view of Yoshizawa discloses: before the transmission of the beacon frame, comprising adaptively adjusting duration of the slotted-CSMA/CA period and duration of the slotted-TDMA period, wherein the adjustment comprises: setting a current slotted-CSMA/CA period under a predetermined condition; and setting a current slotted-TDMA period by subtracting the current slotted-CSMA/CA period and the beacon period from the beacon interval.
Refer to at least [0012] and [0015] of Yoshizawa with respect to dynamically determining a ratio between CSMA and TDMA periods associated with a beacon.
The teachings of Yoshizawa concern CSMA / TDMA and are considered to be combinable with those of Roy-Shin-Wang concerning such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy-Shin-Wang to include dynamically determining a CSMA / TDMA ratio for at least the reasons discussed in the cited portions of Yoshizawa.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Shin-Wang as applied to claims 1, 3-6, 9-13, 15-16, and 18-19  above, and further in view of “Collision-Minimizing CSMA and Its Applications to Wireless Sensor Networks,” hereinafter “Tay.”

Regarding claim 17, Roy-Shin-Wang does not disclose: in the reception of each authentication request frame, wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein each of the plurality of stations receiving the beacon frame uses an Nth backoff slot selected by Sift geometric probability distribution and transmits the authentication request frame, where N is a natural number. However, Roy-Shin-Wang in view of Tay discloses: in the reception of each authentication request frame, wherein the first method is slotted Carrier Sense Multiple Access with Collision Avoidance (slotted-CSMA/CA), wherein each of the plurality of stations receiving the beacon frame uses an Nth backoff slot selected by Sift geometric probability distribution and transmits the authentication request frame, where N is a natural number.
Refer to at least pages 1053-1054 of Tay with respect to sift, CSMA, and a backoff distribution.
The teachings of Tay concern CSMA / TDMA and are considered to be combinable with those of Roy-Shin-Wang concerning such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Roy-Shin-Wang to include support for Sift for at least the reasons specified in the introduction of Tay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432